                        Case 19-12153-KBO           Doc 77      Filed 10/15/19        Page 1 of 6



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                Chapter 11

    BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1                             Case No. 19-12153 (KBO)

                                        Debtors.                          (Jointly Administered)
                                                                          Re: Docket No. 74


                      OBJECTION OF THE OFFICIAL COMMITTEE OF
                  UNSECURED CREDITORS TO MOTION OF THE DEBTORS
               TO SHORTEN NOTICE FOR THE HEARING ON THE MOTION OF
             DEBTORS FOR ENTRY OF AN ORDER APPROVING BID PROCEDURES
             IN CONNECTION WITH THE POTENTIAL SALE OF SUBSTANTIALLY
              ALL OF THE DEBTORS’ ASSETS AND GRANTING RELATED RELIEF

                        The Official Committee of Unsecured Creditors (the “Committee”) of the above-

captioned debtors and debtors in possession (collectively, the “Debtors”), by and through its

proposed undersigned counsel, hereby submits this objection (the “Objection”) to the Motion of

Debtors to Shorten Notice for the Hearing on the Motion of Debtors for Entry of an Order

(A) Approving Bid Procedures in Connection with the Potential Sale of Substantially all of the

Debtors’ Assets, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and

Manner of Notice Thereof, (D) Authorizing the Debtors to Enter into a Stalking Horse Agreement,

(E) Approving Procedures for the Assumption and Assignment of Contracts and Leases, and

(F) Granting Related Relief (the “Motion”).2 In support of this Objection, the Committee

respectfully states as follows:


1
             The Debtors in these cases are: Bayou Steel BD Holdings, L.L.C.; BD Bayou Steel Investment, LLC; and
             BD LaPlace, LLC.
2
             Docket No. 74. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
             such terms in the Motion of Debtors for Entry of an Order (A) Approving Bid Procedures in Connection with
             the Potential Sale of Substantially All of the Debtors Assets, (B) Scheduling an Auction and Sale Hearing,
             (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing the Debtors to Enter Into a Stalking
             Horse Agreement, (E) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
             and (F) Granting Related Relief (the “Bid Procedures Motion”).


40000/0601-17965791v1
                        Case 19-12153-KBO         Doc 77       Filed 10/15/19       Page 2 of 6



                                                 BACKGROUND

I.          Procedural Background

                        1.   On October 1, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code in this Court. Since the

Petition Date, the Debtors have remained in possession of their assets and have continued to

conduct limited operation and manage such businesses as debtors in possession pursuant to

sections 1107 and 1108 of the Bankruptcy Code.

                        2.   On October 10, 2019, the Office of the United States Trustee for Region 3

appointed a five member Committee consisting of: (i) Tokia Caribon GE LLC; (ii) Tri Coastal

Trading, L.L.C.; (iii) Louisiana Scrap Metal Recycling of Baton Rouge, Inc.; (iv) American State

Equipment Co., Inc.; and (v) United Steelworkers.3 The Committee selected Kelley Drye &

Warren LLP as its lead counsel and Cole Schotz P.C. as its Delaware counsel.

II.         Relevant Background

                        3.   After idling their operations and terminating 300 employees, the Debtors

filed bankruptcy to sell off finished inventory to satisfy a portion of their prepetition secured debt

and pursue a sale of their largely idled operations “to a strategic or financial buyer that will

hopefully re-start operations.”4

                        4.   On October 11, one day following the Committee’s formation, the Debtors

filed the Bid Procedures Motion seeking to establish procedures to govern a 60-day sale process,

including a: (i) December 4 Bid Deadline; (ii) December 5 Sale Objection Deadline; (iii) December

11 Sale Hearing; and (v) December 31 Sale Closing Deadline.5


3
            Docket No. 67.
4
            See Declaration of Alton Davis, President and Chief Operating Officer of Bayou Steel BD Holdings, L.L.C.,
            in Support of Debtors’ Chapter 11 Petitions and First Day Motions, ¶ 30.
5
            Bid Procedures Motion, ¶ 16.

                                                           2
40000/0601-17965791v1
                        Case 19-12153-KBO    Doc 77     Filed 10/15/19   Page 3 of 6



                        5.   The Debtors also propose a November 22 deadline by which the Debtors

may enter into a stalking horse agreement.6 To the extent a stalking horse bidder is identified prior

to the November 22 deadline, the Debtors are requesting preapproval of Bid Protections, so long

as the Break-Up Fee does not exceed 3% of the of the cash purchase price and the Expense

Reimbursement does not exceed $250,000.7

                        6.   The Debtors seek approval of the Bid Procedures Motion on shortened

notice, with a proposed hearing on October 22 and objections due by October 18.8 The Debtors

assert that consideration of the Bid Procedures Motion on shortened notice is necessary “in order

to formalize the sale process that has already been started and provide court supervision of the

process.”9

                                              OBJECTION

                        7.   At this early stage, the Committee’s primary goal in these cases is to

safeguard the rights of unsecured creditors and maximize the value of the Debtors’ estates. While

the Committee supports implementation of a going-concern sale process designed to maximize

value for all stakeholders, the Debtors are unnecessarily seeking to jam through Bid Procedures,

including a truncated sale timeline and preapproval of Bid Protections, before the Committee has

the opportunity to get up-to-speed and properly assess the proposed sale process.

                        8.   The Committee was formed less than one week ago.          To date, the

Committee has hired counsel and has had initial discussions with the Debtors regarding the events

that precipitated the bankruptcy filing and their perceived path for these cases. The Committee



6
            Id. ¶ 11.
7
            Id. ¶ 13.
8
            Motion, ¶ 6.
9
            Id. ¶ 9.

                                                    3
40000/0601-17965791v1
                        Case 19-12153-KBO      Doc 77      Filed 10/15/19   Page 4 of 6



hopes to work cooperatively with the Debtors and other parties-in-interest to help foster a

successful sale process that maximizes the value of the estates for all stakeholders. Given the

infancy of the sale process, however, and the fact that the Committee has only just been formed,

the Debtors’ request to have the Bid Procedures Motion considered on shortened notice should be

denied.

                        9.    The Debtors admit that no marketing of their assets was done prepetition.

Unlike a typical section 363 asset sale, therefore, there is no foundation by which the Committee

can assess the reasonableness of the Bid Procedures, including the proposed sale timeline. While

the Committee has had initial discussions with the Debtors, the Committee and the Debtors are

still negotiating the terms of a confidentiality agreement. The Committee, therefore, does not yet

have access to sufficient information to assess the proposed sale process. Further, the Committee

is in the process of retaining a financial advisory firm to assist in the evaluation of the

reasonableness of a 60-day timeline proposed for the sale of an idled steel manufacturing company.

                        10.   The Committee is also concerned that the proposed cash collateral budget

will be insufficient to fund a proper sale process.            The Committee submits that deferring

consideration of the Bid Procedures to the November 5 hearing, at which the Court will also

consider final approval of cash collateral, is appropriate to ensure the estates have sufficient

funding to implement the Debtors’ sale strategy.

                        11.   Moreover, based upon the Debtors’ own proposed timeline, there is no

apparent need to have the Bid Procedures Motion considered on shortened notice. The Debtors do

not yet have a stalking horse bidder. This is not, therefore, a circumstance where the Debtors are

seeking to have a stalking horse bid approved as soon as possible to provide a level of certainty to

the market. There is nothing preventing the Debtors from continuing to market their assets prior

to the Court’s approval of the Bid Procedures. Indeed, the Debtors have already begun to do so.

                                                       4
40000/0601-17965791v1
                        Case 19-12153-KBO      Doc 77     Filed 10/15/19   Page 5 of 6



                        12.   The Committee submits that consideration of the Bid Procedures Motion at

the November 5 hearing is more appropriate given the facts and circumstances of these cases.

Assuming the timeline is ultimately approved as proposed, the Debtors would still have nearly two

and one-half weeks to identify a stalking horse bidder prior to the November 22 deadline. Further,

the Bid Deadline would still be more than 4 weeks away. This timeline appropriately balances the

Debtors’ desire to cement sale procedures with the Committee’s need for a measured timeframe

to assure itself that the proposed sale process, including the contemplated timeline, is in the best

interests of these estates.




                                                      5
40000/0601-17965791v1
                        Case 19-12153-KBO     Doc 77     Filed 10/15/19   Page 6 of 6




                        WHEREFORE, the Committee respectfully requests that the Court (a) deny the

Motion, (b) schedule the hearing on the Bid Procedures Motion for November 5, 2019, and

(c) grant such other and further relief as is just and proper.

Dated: October 15, 2019
       Wilmington, Delaware

                                                   COLE SCHOTZ P.


                                                   G. DavicJ^eair (No. 6403)
                                                   Patrick J. Reilley (No. 4451)
                                                   Katherine M. Devanney (No. 6356)
                                                   500 Delaware Avenue, Suite 1410
                                                   Wilmington, DE 19801
                                                   Telephone; (302) 652-3131
                                                   Facsimile: (302) 652-3117
                                                   ddean@coleschotz.com
                                                   preilley@coleschotz.com
                                                   kdevanney@coleschotz.com

                                                   and

                                                   KELLEY DRYE & WARREN LLP
                                                   Jason R. Adams
                                                   Lauren S. Schlussel
                                                   101 Park Avenue
                                                   New York, New York 10178
                                                   Telephone; (212) 808-7800
                                                   Facsimile: (212) 808-7897
                                                   Email: jadams@kelleydrye.com
                                                          lschlussel@kelleydrye.com

                                                  Proposed Counsel to the Official Committee
                                                  of Unsecured Creditors ofBayou Steel BD
                                                  Holdings, L.L.C., et al.




40000/0601-17965791vl
